FILE COPY




                            Fourth Court of Appeals
                                    San Antonio, Texas
                                          March 18, 2022

                                       No. 04-22-00117-CV

                           IN THE INTEREST OF A.G., A CHILD

                   From the 73rd Judicial District Court, Bexar County, Texas
                               Trial Court No. 2020-PA-01479
                      Honorable Charles E. Montemayor, Judge Presiding


                                          ORDER

        The reporter’s record was originally due to be filed on March 7, 2022. To date, the court
reporter responsible for preparing the record has neither filed the record nor a notification of late
record. This is an accelerated appeal of an order terminating the appellant’s parental rights.
Consequently, each extension of the deadline to file the reporter’s record must not exceed 10
days, see TEX. R. APP. P. 35.3(c); cumulative extensions must not exceed 30 days, absent
extraordinary circumstances, see id. R. 28.4(b)(2); and this appeal must be disposed of by this
court within 180 days of the date the notice of appeal was filed, see TEX. R. JUD. ADMIN. 6.2.
Given the time constraints governing the disposition of this appeal, we ORDER the court
reporter to file the reporter’s record in this court no later than March 28, 2022. Requests for
extensions of time will be disfavored.


                                                      _________________________________
                                                      Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of March, 2022.



                                                      ___________________________________
                                                      MICHAEL A. CRUZ, Clerk of Court